PER CURIAM.
hThe Office of Disciplinary Counsel (“ODC”) commenced an investigation into allegations that respondent neglected a legal matter, allowing it to prescribe, and failed to communicate with a client. Prior to the filing of formal charges,' respondent and the ODC submitted a joint petition for consent discipline. Having reviewed the petition,
IT IS ORDERED’ that the Petition for Consent Discipline be accepted.and that Baron Maurice Roberson, Louisiana Bar Roll number 25318, be suspended from the practice of law for a period of six months. It is further ordered that this suspension shall be deferred in its entirety and that respondent shall be placed on supervised probation for a period of one year governed by the terms and conditions set forth in the Petition for Consent Discipline. The probationary period shall commence from the date respondent, the ODC, and the probation monitor execute a formal probation plan. Any failure of'respondent to comply with the conditions of probation, or any 'misconduct during the probationary period, may be grounds for making the deferred suspension executory, or imposing additional discipline, as appropriate.
IT IS FURTHER ORDERED'that all costs and expenses in the matter are assessed against respondent in accordance with Supreme Court Rule XIX, § 10.1, with legal interest to commence thirty days from the date of finality of this court’s judgment until paid.